Title: To Thomas Jefferson from William Dunbar, 10 June 1803
From: Dunbar, William
To: Jefferson, Thomas


          
            Dear Sir
            Natchez 10th. June 1803
          
          I am honored with yours of the 3d March. My unconfirmed state of health suffered some retardment from my attendance on the Legislature: its new position chosen by the late assembly, altho’ tollerable in our climate for a summer Session, was found to be, during a very cold winter, without comfort or even common accommodation: my sufferings demanded considerable repose; want of bodily health induces habits of indolence upon the mind, and I am but just returning to my favorite amusements; I never the less enjoy the flattering prospect of returning health. My Sketch towards a history of the Missisippi therefore remains unfinished, but as the Whole has been long in the form of notes & memorandums, I shall be able soon to connect it so as to be fit to transmit.
          You have done me the favor to communicate your ideas respecting the politicks of our Country; it was not my intention to introduce this Subject into any communications from me, knowing that your Governor and General here must keep you apprised of every event meriting notice: to those Gentlemen I have always communicated every intelligence (of any importance) which my acquaintance and correspondence with New Orleans may have brought early to my knowledge, with a view that it might be conveyed to you.
          The reasons you assign for negotiating in preference to going to war, must be completely satisfactory to every unprejudiced person, if the object in view be solely the restoration of the deposit. Of the few persons in this Country who reflect, the greater part contemplate another object which they conceive to be of immense magnitude and which at a future day will powerfully operate upon the happiness of this great Continent. The french—an ambitious, enterprising and warlike people are preparing to scatter their myriads over these countries. we are informed that 30 thousand persons in france had obtained passports to migrate to the Missisippi, exclusive of those composing Genl. Victor’s expedition. They will create a great Nation speaking a different language from ours. It is true we consist of millions and they only of thousands, but a few years of uninterrupted prosperity will multiply them into a great people, sufficient for their own defence and capable of annoying the Neighbours. The West Valley of the Missisippi is greatly more fertile by nature than that on the side of the United States: that Country is undisturbed by those ferocious Savages who have with so much constancy and firmness retarded the progress of Civilised population on our Side. If then with every favorable circumstance, the French shall advance only in the known ratio of two to one in twenty years, their present population in Louisiana which we shall call only 60 thousand, will in 200 years, amount to more than 60 millions: it must be allowed that the uncommon Supplies of men to be expected from Europe must greatly anticipate the hour when those people will become formidable. We shall thus have in one and the same Country, two great rival Nations speaking different languages; and experience has demonstrated that the rivalry of Nations is little short of a State of perpetual hostility; the immense number of fine navigable rivers furnished by our Country, so far from constituting natural boundaries become the natural bonds and connection of the People; and if hostilely disposed, greatly facilitate their reciprocal incursions; it would seem that immense Chains of rugged, barren & inhospitable Mountains are the most perfect boundaries and barriers in Nature.—How desireable—to preserve the whole of the Valley of the Missisippi for the spread of the people of the United States; who might in the progress of one Century, plant the fine Western Valley of the Missisippi with many millions of industrious inhabitants, speaking the same language with ourselves: it ought not to be objected, that this object is too remote to merit the contemplation of the present moment; it may be considered comparatively as at hand. Those who do not chuse to penetrate so far into futurity, are greatly alarmed by a danger which they conceive to be pressing. It is not doubted that the french Govt. has for some time fostered principles extremely innimical to the Govt. and general prosperity of the United States. By arts which they have reduced to a System their successful progress in Europe has been wonderful; they acquire by their superior talents and facinating address an ascendancy over the minds of a great part of a People, whose Govt. they intend to annihilate: their project becoming mature, the foreign Govt. must tamely submit to the mediatory mandates of the great Nation, or if blind to the progress of french principles they attempt to rouse the people in defence of their Country, they fall an easy conquest to the superiority of french arms, the people receiving with open arms their pretended deliverers. There is no doubt, the french will attempt to play the same game with us. From the present good disposition of the mass of the people of the Western States, towards their own Govt. and a general detestation of french principles, a superficial observer might draw arguments unfavorable to any impression to be made upon us by the french; but who shall say, what influence a series of favors, indulgencies and immunities, with a crafty, conciliatory well directed conduct, may effect? the trade of france, no doubt, will be open to the Western people, their Commerce upon the Ocean will receive protection from the Navy of france, & no return will be exacted beyond what is paid by the ‘Soi disant’ Citizens of france. In due time the well chosen emissaries of our Sister Republic (who will not be sparing in the almighty influence of the precious metals) will create a party among the least virtuous but most clamorous of our Citizens; a false idea (already afloat) will be industriously inculcated that the interests of the Eastern and Western United States are opposed, and that an entire Separation will advance the prosperity of the Latter; by those and a thousand other wiles and stratagems, the integrity of our union will be attacked; with what success, time only will demonstrate: but I must confess, when I observe with what facility and indifference, many of our native Americans talk of flinging aside their allegiance and becoming the willing subjects of a despotic Government, I tremble. It may be said that those will still continue to be Americans and will in due time facilitate the acquisition of the Country. Such was my own opinion under the inactive and lethargic Govt. of Spain; but we cannot dissemble that our quondam friends (in the event of a war) will be but a few among the many, when mingled with the numerous & warlike bands of the french, and will be compelled to present the bayonet against the breasts of their fathers and brothers, or should their new Masters doubt of their fidelity (which is highly probable) they will be degraded into the rank of hewers of wood and drawers of water for the army, and thus throw an additional weight into the Scale of the Enemy, which a spirit truely patriotic ought to have preserved to ourselves. But how such mighty evils are to be prevented, must be left to the contemplation of the Sages of our Country. We cannot allege that we possess any right derived from the ordinary principles of human Justice or the law of Nations to inhibit the completion of a Contract made by two independent nations. But is there not a law in our favor superior to all others, the Divine law of Self-preservation? But even upon this principle, Violence is unjustifiable untill fair and honorable negotiation shall have failed.
          We observe that an idea has gained ground in the U.S. that a Subaltern Intendant has dared to infract a solemn treaty between two Nations, without the positive command of his Court: this thought has not failed to excite a smile here among those who are intimately acquainted with Spanish polity and who know the precision of Conduct which pervades its departments, for of all Govts. certainly the Spanish is one of the most regular, methodical and correct; the rule of conduct of the principal officers is delineated so clearly, that they cannot deviate but with a certainty of punishment, unless sheltered under powerful protection. The only doubt among the few who have penetrated a little the secret, is whether the act has been done with or without the knowledge of the french Government; for my own part, I have believed, in consequence of several private reasons, particularly the information of some old friends near the Cabinet at New Orleans, that the transaction was brought forward without the privity of the Chief Consul: the idea I have formed & which I conceive to be upon solid ground, is, that the Spanish Govt. tremblingly alive to their own danger from the transplantation of a Colony or rather an army of rapacious frenchmen in the vicinity of their rich mexican possessions, have made a feeble attempt by the apparent insult of suspending the deposit, to stimulate the Americans to step forward for their relief: this being a matter of peculiar delicacy, putting to risk, the very existence of the Spanish Monarchy, it became necessary to conduct the measure with such profound privacy that it should be impossible for the french Govt. ever to penetrate the secret; a speedy revolution might have been the immediate consequence of the discovery. My ideas have been long since communicated to Genl. Wilkinson: it is scarsely supposeable that the Governor of New Orleans could tamely suffer his own dignity to be so far wounded as to permit an officer subaltern to himself, (& whose power extends only to the regulation of Commerce) to infract by an unauthorised act, a solemn treaty with a foreign nation, respecting which the Governor himself is the sole external organ. Governor Salcedo tells Govr. Claiborne in very obscure, I may, mysterious language; that he was himself opposed to the Intendant’s decree untill that officer presented to his view, the propriety of acting with circumspection and prudence, in order that they might be prepared against possible events which might spring from revolving occurrences; or words to that effect: those expressions do not in any sense apply to the continuance or suspension of the deposit, nor can we interpret them upon any other principle, but from the existence of some violent alarm in the minds of the Spanish Officers. Immediately after the promulgation of the Intendant’s decree, suspending the deposit; a great anxiety became evident in the minds of Govr. & Intendant, to dispatch a Confidential express to the Spanish minister near the U.S. and the first Clerk of the Secretary’s office was chosen for the purpose, but after some reflection he declined being engaged in the service: a Mr. Power was afterwards applied to, and he asked (I think) 2000 dollars; the Govr. thought the sum too much, and while they continued to deliberate, the Express pilot-boat sent by the Marquis d’Yrujo arrived at New Orleans. Whether the Govt. at New Orleans transmitted the secret they wished to communicate, by the return of the Pilot-boat, or found it then too late, time perhaps may discover.—I will add one more circumstance which is perhaps a corroboration of my idea. It has been a policy of the Spanish Govt. to send occasionally into their Colonies, persons vested with supreme power to enquire into and remedy such evils and abuses as spring from the malversation of their officers: no such Dictatorial officer had ever appeared in Louisiana, yet at the moment when the Country was forever to be lost to Spain and when She could not be much interested in the existence of any abuses real or pretended within the Province, an Officer of the above description makes his appearance in New Orleans: he arrived (as customary) incog; he was extremely intimate with the Intendant, and I believe lived in his house; after remaining unknown a short time, he proclaimed his pretended Mission and exercised his authority in one or two slight cases, and soon after departed: it is difficult not to believe that this person was entrusted with a commission of the most private nature, widely different from that of the very unnecessary character with which he seemed to be alone invested: a short time after his departure the proclamation of the Intendant was issued. The late order of the Spanish Court, tho’ apparently militating against the above idea, proves nothing but the imbecility and pusilanimity of that Govt. which cedes to every passing impulse. Disimulation has ever been a favorite engine in Spanish politicks, and when we reflect upon the depressed Situation of the Spanish Monarchy, goaded by the Govt. of france; the apparent inconsistencies which mingle in the transactions respecting the Suspension and restoration of the deposit are easily reconciled.
          It is time I should apologise for having detained you so long, but my excuse must be found in my motive, which is a desire to inform you of a few circumstances which may hereafter throw some light upon present and future transactions. Politicks are not a favorite subject with me & I shall probably not introduce it again into our Correspondence, unless in the view of communicating something which may be important for you to know.
          With the highest Consideration I have the honor to be Your Obedient Servant
          
            William Dunbar
          
        